Exhibit 2.2 STOCK PURCHASE AGREEMENT by and between MICROSOFT CORPORATION OPENWAVE SYSTEMS HOLDINGS (FRANCE), SAS MUSIWAVE, SA and OPENWAVE SYSTEMS INC. Dated as of November 15, 2007 TABLE OF CONTENTS Page ARTICLE I PURCHASE AND SALE OF SHARES 1 Section 1.1 Sale and Transfer of Shares 1 Section 1.2 Purchase Price 1 Section 1.3 Working Capital Adjustment 2 Section 1.4 Escrow 4 ARTICLE II THE CLOSING 4 Section 2.1 Closing 4 Section 2.2 Deliveries by Seller 4 Section 2.3 Deliveries by Purchaser 4 ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER 5 Section 3.1 Organization 5 Section 3.2 Capitalization 5 Section 3.3 Authorization; Validity of Agreement 6 Section 3.4 Consents and Approvals; No Violations 7 Section 3.5 Ownership and Possession of Shares 7 Section 3.6 Good Title Conveyed 7 Section 3.7 Financial Statements 7 Section 3.8 Absence of Certain Changes 8 Section 3.9 No Undisclosed Liabilities 10 Section 3.10 Litigation 10 Section 3.11 Labor and Employee Matters 10 Section 3.12 Tax Matters 13 Section 3.13 Intellectual Property 14 Section 3.14 Material Non-Intellectual Property Contracts 16 Section 3.15 Title to Properties; Encumbrances 17 Section 3.16 Compliance with Laws; Permits 18 Section 3.17 Insurance 19 Section 3.18 Environmental Laws and Regulations 19 Section 3.19 Brokers; Expenses 19 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER 19 Section 4.1 Organization 19 Section 4.2 Authorization; Validity of Agreement; Necessary Action 20 Section 4.3 Consents and Approvals; No Violations 20 Section 4.4 Litigation 20 Section 4.5 Sufficient Funds 21 ARTICLE V CONDUCT OF BUSINESS PENDING THE MERGER 21 Section 5.1 Interim Operations of the Company 21 Section 5.2 Remediation of Company Software. 24 i ARTICLE VI ADDITIONAL AGREEMENTS 24 Section 6.1 Notification of Certain Matters 24 Section 6.2 Access 24 Section 6.3 Efforts and Actions to Cause Closing to Occur 26 Section 6.4 Publicity 26 Section 6.5 Tax Matters 27 Section 6.6 [Intentionally Omitted.] 28 Section 6.7 Tax Consolidation 28 Section 6.8 Repayment of Intercompany Loan 29 Section 6.9 Employee Matters 29 Section 6.10 HSR Act and European Antitrust Filings. 30 Section 6.11 Exclusivity; Acquisition Proposals 31 Section 6.12 Parent Guaranty 32 Section 6.13 Approval of Audited Financial Statements 32 ARTICLE VII CONDITIONS 32 Section 7.1 Conditions to Each Party’s Obligations to Effect the Closing 32 Section 7.2 Conditions to Obligations of the Purchaser to Effect the Closing 33 Section 7.3 Conditions to Obligations of Seller to Effect the Closing 34 ARTICLE VIII TERMINATION 35 Section 8.1 Termination 35 Section 8.2 Specific Performance and Other Remedies. 35 Section 8.3 Effect of Termination. 36 ARTICLE IX INDEMNIFICATION 36 Section 9.1 Indemnification by Seller 36 Section 9.2 Procedure for Third Party Claims 36 Section 9.3 Claims Period; Limitation on Indemnification 37 Section 9.4 Additional Limitations on Indemnification 38 Section 9.5 Fraud 38 Section 9.6 Duty to Mitigate Damages 38 Section 9.7 Tax Effect of Indemnification Payments 38 Section 9.8 Exclusive Remedy 39 ARTICLE X MISCELLANEOUS 39 Section 10.1 Amendment and Modification; Waiver 39 Section 10.2 Expenses 39 Section 10.3 Notices 39 Section 10.4 Certain Definitions 41 Section 10.5 Counterparts 47 Section 10.6 Entire Agreement; No Third-Party Beneficiaries 47 Section 10.7 Severability 47 Section 10.8 Governing Law 47 Section 10.9 Waiver of Jury Trial 47 Section 10.10 Jurisdiction 48 Section 10.11 Assignment 48 ii STOCK PURCHASE AGREEMENT This Stock Purchase Agreement, dated as of November 15, 2007, by and among MICROSOFT CORPORATION, a corporation organized and existing under the laws of the State of Washington and with registered offices at One Microsoft Way, Redmond, Washington 98052-6399 (“Purchaser”), OPENWAVE SYSTEMS HOLDINGS (FRANCE), SAS a société par actions simplifeé organized and existing under the laws of France and with registered offices at 128 rue de la Boetie 75008 Paris, France, registered with the Commercial Registry of Paris under number (“Seller”), MUSIWAVE, SA, a wholly-owned subsidiary of Seller and a société anonyme organized and existing under the laws of France and with registered offices at 21/23, rue des Ardennes Paris, France, registered with the Commercial Registry of Paris under number (the “Company”), and, solely for purposes of Sections 6.2(b), 6.4 and Section 6.12, OPENWAVE SYSTEMS INC., a corporation organized and existing under the laws of Delaware and with registered offices at 2100 Seaport Blvd., Redwood City, California 94063 (“Parent”); WHEREAS, as of the date hereof, Seller is the beneficial and record owner of one hundred percent (100%) of the share capital of the Company; WHEREAS, the Company is a provider of turnkey mobile music entertainment services for mobile operators and media companies; WHEREAS, each of the Board of Directors of Purchaser and Seller has approved, and deems it advisable and in the best interests of its respective shareholders to consummate the acquisition of the Company by Purchaser upon the terms and subject to the conditions set forth in this Agreement; NOW, THEREFORE, in consideration of the foregoing and the mutual representations, warranties, covenants and agreements set forth herein, intending to be legally bound hereby, the parties hereto agree as follows: ARTICLE I PURCHASE AND SALE OF SHARES Section 1.1Sale and Transfer of Shares Subject to the terms and conditions of this Agreement, at the Closing, Seller shall sell, convey, assign, transfer and deliver to Purchaser, and Purchaser shall purchase from Seller, all the issued and outstanding Shares, free and clear of all Liens (the “Purchase”). Section 1.2Purchase Price “Purchase Price” is defined as Forty-Six Million Dollars ($46,000,000).Subject to the terms and conditions of this Agreement, in consideration of the Purchase of the Shares, at Closing Purchaser shall pay to Seller an amount of cash equal to the Purchase Price less the Initial Escrow Amount as defined in Section 1.4 by wire transfer of immediately available funds to such bank account(s) as shall be designated in writing by Seller prior to Closing.The Purchase Price shall be subject to adjustments after the Closing as set forth in Section 1.3.All references to “$” or “Dollar” in this Agreement shall mean U.S. dollars, unless another currency is expressly specified. Section 1.3Working Capital Adjustment (a)Subject to the procedures set forth below, Company shall be obligated to deliver a Working Capital Deficit Amount no greater than $7,168,337(the “Base
